                              L AW O FFICES OF
                          FARRUKH NURIDINOV, P.C.
                                    ATTORNEYS & COUNSELORS        AT   LAW
                                            464 OCEAN PARKWAY,
                                            BROOKLYN, NY 11218



                                         TELEPHONE (929) 365-2306
                                       EMAIL nuridinov.law@gmail.com



     VIA ECF & EMAIL
     The Honorable John P. Cronan
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007
                                                                                         13 July 2021

                                                                             Re: U.S. v. Dildora Marupova
                                                                                          20 CR 681 (JPC)

     Dear Judge Cronan

     I represent, Dildora Marupova, in the above-referenced matter. Ms. Marupova was released on a
     $70,000 Personal Recognizance Bond co-signed by 2 financially responsible persons with travel
     restricted to the Southern and Eastern Districts of New York. The purpose of this letter is to
     respectfully request a temporary modification of Ms. Marupova’s bond conditions to include travel
     to the District of New Jersey in order to enable her to attend a relative’s birthday on July18, 2021.
     If allowed, Ms. Marupova will return to her residence within the limits of Southern and Eastern
     Districts of New York the same day. Pretrial services and government were informed about the
     request and have no objection to the requested modification.

     Respectfully,


                                                                        ________/s/________________
Defendant Dildora Marupova's request is granted. Ms. Marupova
                                                                          Farrukh Nuridinov, Esq.
may travel to New Jersey on July 18, 2021 to attend her
                                                                          Law Offices of Farrukh
relative's birthday.
                                                                          Nuridinov P.C.
                                                                          464 Ocean parkway, 1st Floor
Date: July 13, 2021                                                       Brooklyn, 11218
      New York, New York              _____________________               nuridinov.law@gmail.com
                                      JOHN P. CRONAN
                                      United States District Judge
